Opinion by
Judge Pryor:
The facts alleged in the original petition constitute no cause of action. The only title the appellee asks to- be quieted is that he derived, as he maintains in argument, by a continued adverse possession for many years. The allegation is, “that the plaintiff and those under whom he claims have been in the possession of the land peaceably and uninterruptedly, claiming it as their own, for such a length of time that his title has been sanctioned and perfected.” This is a mere legal conclusion without any statements of facts upon which to base it. How long the plaintiff has been in possession does not appear. The court should know the facts upon which the mind of the pleader reaches the conclusion that he has a perfect title. The amended pleading fails to allege any other title, and not only so shows upon its face that the possession of the land is with the defendant, but that the latter obtained this possession from the plaintiff by a regular legal proceeding. The plaintiff’s remedy is by an action at law to recover the land, and a court of equity will not grant relief when the possession is conceded to be with the party who is claiming to hold adversely to- him,. Who-has the better title this court will not decide, leaving the party to his plain remedy at law for the recovery of the land if he is the owner.
The judgment is reversed and cause remanded with directions to dismiss appellee’s petition without prejudice. Newport v. Taylor’s Ex’rs, 16 B. Mon. 780; Hamilton v. Hendrix’s Heirs, 1 Bibb 67.